UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:October 2, 2014 (Date of earliest event reported) DARDEN RESTAURANTS, INC. (Exact name of registrant as specified in its charter) Commission File Number:1-13666 Florida (State or other jurisdiction of incorporation) 59-3305930 (I.R.S. Employer Identification No.) 1000 Darden Center Drive, Orlando, Florida 32837 (Address of principal executive offices, including zip code) (407) 245-4000 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2b) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c) Item 8.01 Other Events. On October 2, 2014, Darden Restaurants, Inc. issued a press release reporting U.S. same-restaurant sales for the five-week September fiscal month ended September 28, 2014, which is attached as Exhibit 99.1 hereto. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Press Release, dated October 2, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date:October 2, 2014 DARDEN RESTAURANTS, INC. By:/s/Teresa M. Sebastian Teresa M. Sebastian Senior Vice President, General Counsel, Chief Compliance Officer and Corporate Secretary EXHIBIT INDEX Exhibit Number Description Press Release, dated October 2, 2014
